DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 5, 2020 is/are being considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The use of the phrase “word a” creates confusion in the claims as presented. Some instances of “word a” could be viewed as the indefinite article “a,” as opposed to an indicium of part of a class of related element. 
For purposes of compact prosecution, examiner recommends capitalizing the indicia of the related elements (e.g., “word A” “word B” and “word C”) throughout the claims to clarify the elements. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (U.S. Pat. App. Pub. No. 2014/0222743, hereinafter Baughman) in view of Riezler (U.S. Pat. App. Pub. No. 2013/0031122, hereinafter Riezler) and Koren (U.S. Pat. No. 10,019,513, hereinafter Koren).

Regarding claim 1, Baughman discloses An information processing method performed in an information processing apparatus including an input device, an output device, a processing device, a storage device, and an inference unit, wherein the inference unit performs (“Computer system 20 is shown including a processing component 22 (e.g., one or more processors) {processing device}, a storage component 24 (e.g., a storage hierarchy) {a storage device}, an input/output (I/O) component 26 (e.g., one or more I/O interfaces and/or devices) {input device, output device}, and a communications pathway 28.”; Baughman, ¶¶ [0020]): a first step of inputting first text data including a set of a first question text and a first answer text and second text data including a set of a second question text and a second answer text (“The method can include: obtaining at least one seed question and answer pair from the set of seed question and answer pairs” where at least one indicates pluralities. Thus including obtaining a first question and answer pair {a set of a first question text and a first answer text} and a second question and answer pair {a set of a second question text and a second answer text}.; Baughman, ¶¶ [0016]); and a second step of, in a case in which a first synonym relationship in which a word a in the first text data is capable of being substituted with a word b is established (“automatic question generator program 3... convert[s] each seed question Baughman, ¶¶ [0027], [0028]) and a second synonym relationship in which the word a in the second text data is capable of being substituted with a word c is established (“automatic question generator program 3... convert[s] each seed question and answer pair 104 (including the extracted features) into at least one model 110... includ[ing] semantic connections between each seed question and answer” such as “synonyms,” where a semantic connection of synonyms is a second synonym relationship in which a word a is capable of being substituted with a word c and where by the process of determining said synonyms means the relationship is established.; Baughman, ¶¶ [0027], [0028]), calculating a similarity between the word b and the word c … [based on the first text data and the second text data] (“in forming these semantic connections between the seed question and answer pairs 104 {calculating a similarity...}, the logistic regression (LR) algorithm 110 utilizes the seed question, the associated answer (including extracted features), and a corpus of data 111 (e.g., an encyclopedia). The corpus of data 111 can include information such as definitions of terms, antonyms, synonyms, and relationships between words and terms,” thus disclosing calculating a similarity between synonyms {between the word b and the word c} based on the question answer pairs.; Baughman, ¶¶ [0028]). However, Baughman fails to expressly recite calculating a similarity between the word b and the word c from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text, and a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation.
Riezler teaches systems and methods for query expansion. (Riezler, ¶ [0005]). Regarding claim 1, Riezler teaches and a second step of, in a case in which a first synonym relationship in which a word a in the first text data is capable of being substituted with a word b is established and a second synonym relationship in which the word a in the second text data is capable of being substituted with a word c is established (“A comparison module 540 compares the input search query with the translated search query to determine what synonyms, if any, have been used in the translation.”; Riezler, ¶¶ [0059]), calculating a similarity between the word b and the word c from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text (“In some implementations, for any given word in the context map 580,” where the context map is comprised of both question answer pair and pivot paraphrases of the question answer pairs {e.g., “These left and right words are stored with the synonym as left and right contexts in the context map 580.”} “each potential synonym, having an associated context, is associated with a score.” and where “score is derived from the translation likelihood given by the machine translation model when the recorded search query was translated” thus the score for the synonym {word b and word c} is based on the similarity between the first answer in the original language and the first answer in the translation language {a first similarity between the first answer text and the second answer text} and based on the similarity between the first question in the original language and the first question in the translation language {a second similarity between the first question text and the second question text}; Riezler, ¶¶ [0061], [0063]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for candidate question generation of Baughman to incorporate the teachings of Riezler to include calculating a similarity between the word b and the word c from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text. “[T]he translation of the received search query 140 identifies synonyms that are not provided in the received search query but which improve search results responsive to the query,” as recognized by Riezler. (Riezler, ¶ [0024]). However, Baughman and Riezler fails to expressly 
Koren teaches systems and methods for search engine query processing. (Koren, Col. 1, lines 13-14). Regarding claim 1, Koren teaches and a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation (The term vector including “the occurrence weight contribution for a term in a particular answer may be scaled in proportion to the similarity of the query definition to the question phrase to which the text of the answer is immediate subsequent. For example, assume a first answer follows a question phrase that has a similarity score of 0.97 to a query definition, and a second answer follows a question phrase that has a similarity score of 0.82 to the query definition. Both answers include one occurrence of the term “distance.” The contribution for the first answer for the term may be 0.97, and the contribution for the second answer may be 0.82.”; Koren, ¶¶ Col. 8, line 59 - Col. 9, line 3.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for candidate question generation of Baughman, as modified by the query expansion systems of Riezler, to incorporate the teachings of Koren to include a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation. “The generation of the term vector facilitates the ability to harness a multitude of available relevant answers,” as recognized by Koren. (Koren, Col. 2, lines 3-7).

Regarding claim 2, the rejection of claim 1 is incorporated. Baughman disclose all of the elements of the current invention as stated above. However, Baughman fail(s) to expressly disclose wherein the contribution rate of the first similarity is greater than the contribution rate of the second similarity.
Koren is described above with relation to claim 1. Regarding claim 2, Koren teaches wherein the contribution rate of the first similarity is greater than the contribution rate of the second similarity (“the occurrence weight contribution” of the term vector “for a term in a particular answer may be scaled in proportion to the similarity of the query definition to the question phrase to which the text of the answer is immediate subsequent.”; Koren, ¶¶ Col. 8, lines 59-63).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for candidate question generation of Baughman, as modified by the query expansion systems of Riezler, and by the search engine query processing systems of Koren, to further incorporate the teachings of Koren to include wherein the contribution rate of the first similarity is greater than the contribution rate of the second similarity. “The generation of the term vector facilitates the ability to harness a multitude of available relevant answers,” as recognized by Koren. (Koren, Col. 2, lines 3-7).

Regarding claim 3, the rejection of claim 1 is incorporated. Baughman disclose all of the elements of the current invention as stated above. However, Baughman fail(s) to expressly disclose wherein, in the second step, the first text data and the second text data are vectorized to calculate the first similarity and the second similarity.
The relevance of Koren is described above with relation to claim 1. Regarding claim 3, Koren teaches wherein, in the second step, the first text data and the second text data are vectorized to calculate the first similarity and the second similarity (“The term vector generator 130 identifies, in resources in a set of resources, question phrases that match the query definition” using term vectors, and “the term vector generator 130 generates, from the terms of the answers, an answer term vector that includes the answer terms and for each answer term, an answer term weight (508)”; Koren, ¶¶ Col. 7, lines 43-45; Col. 8, lines 47-50).
Baughman, as modified by the query expansion systems of Riezler, and by the search engine query processing systems of Koren, to further incorporate the teachings of Koren to include wherein, in the second step, the first text data and the second text data are vectorized to calculate the first similarity and the second similarity. “The generation of the term vector facilitates the ability to harness a multitude of available relevant answers,” as recognized by Koren. (Koren, Col. 2, lines 3-7).

Regarding claim 4, the rejection of claim 1 is incorporated. Baughman disclose all of the elements of the current invention as stated above. However, Baughman fail(s) to expressly disclose wherein the first text data and the first synonym relationship are acquired from a first database, and the second text data and the second synonym relationship are acquired from a second database.
The relevance of Riezler is described above with relation to claim 1. Regarding claim 4, Riezler teaches wherein the first text data and the first synonym relationship are acquired from a first database, and the second text data and the second synonym relationship are acquired from a second database (“query-snippet pairs being derived from a query log 310. The query log 310 includes recorded search queries 350. For each recorded search query 350, corresponding search results 353 are also identified in the query log 310.” and the “query log” can further include “multiple target words...that, for at least one of the recorded search queries, have been replaced with a synonym by the machine translation model”; Riezler, ¶¶ [0041], [0062]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for candidate question generation of Baughman, as modified by the query expansion systems of Riezler, and by the search engine query processing systems of Koren, to further incorporate the teachings of Riezler to include Riezler. (Riezler, ¶ [0024]).

Regarding claim 8, the rejection of claim 1 is incorporated. Baughman further discloses wherein the first similarity and the second similarity are displayed to a user (“automatic question generator program 30 can manage (e.g., store, retrieve, create, manipulate, organize, present, etc.) the data, such as seed question/answer data 40, knowledge base (KB) data 42, corpus data 44 and/or model data 46, using any solution.”; Baughman, ¶¶ [0020]).

Regarding claim 9, Baughman discloses An information processing apparatus comprising: an input device; an output device; a processing device; a storage device; and an inference unit, wherein the inference unit has (“Computer system 20 is shown including a processing component 22 (e.g., one or more processors) {processing device}, a storage component 24 (e.g., a storage hierarchy) {a storage device}, an input/output (I/O) component 26 (e.g., one or more I/O interfaces and/or devices) {input device, output device}, and a communications pathway 28.”; Baughman, ¶¶ [0020]): a first function of inputting first text data including a set of a first question text and a first answer text and second text data including a set of a second question text and a second answer text (“The method can include: obtaining at least one seed question and answer pair from the set of seed question and answer pairs” where at least one indicates pluralities. Thus including obtaining a first question and answer pair {a set of a first question text and a first answer text} and a second question and answer pair {a set of a second question text and a second answer text}.; Baughman, ¶¶ [0016]); and a second function of, in a case in which a first synonym relationship in which a word a in the first text data is capable of being substituted with a word b is established (“automatic question generator program 3... convert[s] each seed question and answer pair 104 (including the extracted features) into at least one model 110... includ[ing] semantic connections between each seed question and answer (in each pair 104)” such as “synonyms,” where a semantic connection of synonyms is a first synonym relationship in which a word a capable of being substituted with a word b and where by the process of determining said synonyms means the relationship is established.; Baughman, ¶¶ [0027], [0028]) and a second synonym relationship in which the word a in the second text data is capable of being substituted with a word c is established (“automatic question generator program 3... convert[s] each seed question and answer pair 104 (including the extracted features) into at least one model 110... includ[ing] semantic connections between each seed question and answer” such as “synonyms,” where a semantic connection of synonyms is a second synonym relationship in which a word a capable of being substituted with a word c and where by the process of determining said synonyms means the relationship is established.; Baughman, ¶¶ [0027], [0028]), calculating a similarity between the word b and the word c … [based on the first text data and the second text data] (“in forming these semantic connections between the seed question and answer pairs 104 {calculating a similarity...}, the logistic regression (LR) algorithm 110 utilizes the seed question, the associated answer (including extracted features), and a corpus of data 111 (e.g., an encyclopedia). The corpus of data 111 can include information such as definitions of terms, antonyms, synonyms, and relationships between words and terms,” thus disclosing calculating a similarity between synonyms {between the word b and the word c} based on the question answer pairs.; Baughman, ¶¶ [0028]). However, Baughman fails to expressly recite calculating a similarity between the word b and the word c from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text, and a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation.
Riezler teaches systems and methods for query expansion. (Riezler, ¶ [0005]). Regarding claim 9, Riezler teaches and a second function of, in a case in which a first synonym relationship in which a word a in the first text data is capable of being substituted with a word b is established and a second synonym relationship in which the word a in the second text data is capable of being substituted with a word c is established (“A comparison module 540 compares the input search query with the translated search query to determine what synonyms, if any, have been used in the translation.”; Riezler, ¶¶ [0059]), calculating a similarity between the word b and the word c from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text (“In some implementations, for any given word in the context map 580,” where the context map is comprised of both question answer pair and pivot paraphrases of the question answer pairs {e.g., “These left and right words are stored with the synonym as left and right contexts in the context map 580} “each potential synonym, having an associated context, is associated with a score.” and where “score is derived from the translation likelihood given by the machine translation model when the recorded search query was translated” thus the score for the synonym {word b and word c} is based on the similarity between the first answer in the original language and the first answer in the translation language {a first similarity between the first answer text and the second answer text} and based on the similarity between the first question in the original language and the first question in the translation language {a second similarity between the first question text and the second question text}; Riezler, ¶¶ [0061], [0063]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for candidate question generation of Baughman to incorporate the teachings of Riezler to include calculating a similarity between the word b and the word c from a first similarity between the first answer text and the second answer text and a second similarity between the first question text and the second question text. “[T]he translation of the received search query 140 identifies synonyms that are not provided in Riezler. (Riezler, ¶ [0024]). However, Baughman and Riezler fails to expressly recite a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation.
Koren teaches systems and methods for search engine query processing. (Koren, Col. 1, lines 13-14). Regarding claim 9, Koren teaches and a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation (The term vector including “the occurrence weight contribution for a term in a particular answer may be scaled in proportion to the similarity of the query definition to the question phrase to which the text of the answer is immediate subsequent. For example, assume a first answer follows a question phrase that has a similarity score of 0.7 to a query definition, and a second answer follows a question phrase that has a similarity score of 0.2 to the query definition. Both answers include one occurrence of the term “distance.” The contribution for the first answer for the term may be 0.7, and the contribution for the second answer may be 0.2.”; Koren, ¶¶ Col. 8, line 59 - Col. 9, line 3.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for candidate question generation of Baughman, as modified by the query expansion systems of Riezler, to incorporate the teachings of Koren to include a contribution rate of the first similarity is different from a contribution rate of the second similarity in the calculation. “The generation of the term vector facilitates the ability to harness a multitude of available relevant answers,” as recognized by Koren. (Koren, Col. 2, lines 3-7).

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 11, the rejection of claim 9 is incorporated. Claim 11 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 9 is incorporated. Claim 12 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Allowable Subject Matter
Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The rejections of claims 1, 4, 9, and 12, presented above, are incorporated herein.
Regarding claims 5 and 13, the closest prior art of record Riezler teaches further comprising: a third step of acquiring first reference text data other than the first text data from the first database and substituting the word a of a question text in the first reference text data…  (“After processing search queries in the query log 510, the context map contains multiple target words. Each of the target words are words that, for at least one of the recorded search queries, have been replaced with a synonym by the machine translation model.”; Riezler, ¶ [0062]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the dependent claims including all limitations incorporated by reference.
More specifically, the limitation of “substituting the word a of a question text in the first reference with the word c to generate a first substituted question text; a fourth function of searching for a first substituted question text which is most similar to the first question text and has an answer text different from the first answer text from the first reference text data; and a fifth 
	Regarding claim 6-7 and 14-15, claims 6-7 and 14-15 are allowable at least in light of their dependency from an allowable intervening claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawada et al. (U.S. Pat. App. Pub. No. 2015/0006157) teaches systems and methods for term synonym acquisition and textual entailment.
Enders et al. (U.S. Pat. App. Pub. No. 2015/0074095) discloses analysis of semantic elements in a question.
Mueller et al. (U.S. Pat. App. Pub. No. 2016/0283468) discloses context-based synonym filtering for natural language processing systems.
Boschee et al. (U.S. Pat. App. Pub. No. 2009/0100053) discloses systems and methods for semantic matching and topic selection for processing free text queries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657